
	
		II
		112th CONGRESS
		2d Session
		S. 2747
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2012
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on mixtures or
		  coprecipitates of lanthanum phosphate, cerium-doped lanthanum phosphate, cerium
		  phosphate, and terbium phosphate. 
	
	
		1.Mixtures or coprecipitates of
			 lanthanum phosphate, cerium-doped lanthanum phosphate, cerium phosphate, and
			 terbium phosphate
			(a)In
			 generalHeading 9902.23.05 of
			 the Harmonized Tariff Schedule of the United States (relating to mixtures or
			 coprecipitates of lanthanum phosphate, cerium-doped lanthanum phosphate, cerium
			 phosphate, and terbium phosphate) is amended by striking the date in the
			 effective period column and inserting 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
